In an action brought pursuant to section 109 of the Insurance Law, order dismissing complaint on the ground that it appears on the face thereof that it faEs to state facts sufficient to constitute a cause of action reversed on the law, with ten doEars costs and disbursements, and motion denied, with ten dollars costs, with leave to the defendant to answer within ten days from the entry of the order herein. The motion to dismiss the complaint is not timely within rule *725106 of the Rules of Civil Practice. The plaintiff is free to serve an amended complaint if so advised. Hagarty, Carswell, Seudder, Tompkins and Davis, JJ., concur.